
	

115 HR 3832 : Veterans Opioid Abuse Prevention Act
U.S. House of Representatives
2018-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 3832
		IN THE SENATE OF THE UNITED STATES
		May 22, 2018Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To amend title 38, United States Code, to provide for access by Department of Veterans Affairs
			 health care providers to State prescription drug monitoring programs.
	
	
 1.Short titleThis Act may be cited as the Veterans Opioid Abuse Prevention Act. 2.Department of VETERANS AFFAIRS participation in national network of State-based prescription drug monitoring programs (a)In generalChapter 17 of title 38, United States Code, is amended by inserting after section 1730A the following new section:
				
					1730B.Access to State prescription drug monitoring programs
						(a)Access to programs
 (1)Any licensed health care provider or delegate of such a provider shall be considered an authorized recipient or user for the purpose of querying and receiving data from the national network of State-based prescription drug monitoring programs to support the safe and effective prescribing of controlled substances to covered patients.
 (2)Under the authority granted by paragraph (1)— (A)licensed health care providers or delegates of such providers shall query such network in accordance with applicable regulations and policies of the Veterans Health Administration; and
 (B)notwithstanding any general or specific provision of law, rule, or regulation of a State, no State may restrict the access of licensed health care providers or delegates of such providers from accessing that State’s prescription drug monitoring programs.
 (3)No State shall deny or revoke the license, registration, or certification of a licensed health care provider or delegate who otherwise meets that State’s qualifications for holding the license, registration, or certification on the basis that the licensed health care provider or delegate has queried or received data, or attempt to query or receive data, from the national network of State-based prescription drug monitoring programs under this section.
 (b)Covered patientsFor purposes of this section, a covered patient is a patient who— (1)receives a prescription for a controlled substance; and
 (2)is not receiving palliative care or enrolled in hospice care. (c)DefinitionsIn this section:
 (1)The term controlled substance has the meaning given such term in section 102(6) of the Controlled Substances Act (21 U.S.C. 802(6)).
 (2)The term delegate means a person or automated system accessing the national network of State-based prescription monitoring programs at the direction or under the supervision of a licensed health care provider.
 (3)The term licensed health care provider means a health care provider employed by the Department who is licensed, certified, or registered within any State to fill or prescribe medications within the scope of his or her practice as a Department employee.
 (4)The term national network of State-based prescription monitoring programs means an interconnected nation-wide system that facilitates the transfer to State prescription drug monitoring program data across State lines.
 (5)The term State means a State, as defined in section 101(20) of this title, or a political subdivision of a State.. (b)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title is amended by inserting after the item relating to section 1730A the following new item:
				
					
						1730B. Access to State prescription drug monitoring programs..
			
	Passed the House of Representatives May 21, 2018.Karen L. Haas,Clerk
